139 Ga. App. 229 (1976)
228 S.E.2d 319
MAYS et al.
v.
SAFEWAY FINANCE COMPANY, INC. OF GEORGIA et al.
52243.
Court of Appeals of Georgia.
Argued June 7, 1976.
Decided July 6, 1976.
Henry Mays, Jr., and William R. Kinsley, pro se.
Cohn & Cohn, Leslie L. Cohn, for appellees.
STOLZ, Judge.
In this suit on a note, the trial court directed a verdict against the defendants, Mays and McKinley. A pre-trial order limited the trial to whether or not the defendants had received copies of the various insurance policies issued under the loan contract, as required by Code Ann. § 25-301 et seq. (Ga. L. 1955, pp. 431, 432). Nevertheless, at trial the defendants apparently were permitted to introduce evidence of alleged violations of the Industrial Loan Act, Code Ann. § 25-301 et seq., and of Regulation Z of the Federal Truth-In-Lending Act, 15 USCA § 1601 et seq. and 12 CFR § 226.1 et seq.
1. Pretermitting the effect of the subsequent introduction of evidence pertaining to issues outside the pre-trial order, we note that all the enumerations of error require us to review the evidence and proceedings at trial. Inasmuch as there is no transcript or stipulation of the record as provided in Code Ann. § 6-805, we cannot consider the evidentiary errors assigned in this case. Rasberry v. State, 138 Ga. App. 189. Therefore, we must assume that the rulings of the trial court judge were correct.
2. Appellee Safeway's motion to assess the costs of this appeal against the appellants is denied.
Judgment affirmed. Bell, C. J., and Clark, J., concur.